DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 2, 3, 5, 10, and 12 cite numerous components described as ‘optional’. However, these components are later positively recited as necessary in further limitations and dependent claims. Thus it is unclear whether these ‘optional’ components must be found in the prior art. All claims should be written to positively recite all limitations of the instant invention.
Claims 4, 6-9, 11, and 13-15 are rejected for depending on rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US 20130088023 A1).

With regards to claim 1, Singh discloses a modularized electric latch control device comprising: 
a mounting seat (300 Figure 1) including a first compartment having a first opening (325 Figure 9) and a second opening (250 Figure 9); 
an optional closure member; (700 Figure 16)
an optional locking latch restraining frame; (600 Figure 14) 
an optional stopper; (500 Figure 12)
an optional first escutcheon including a first outlet smaller than the first opening; (This limitation is optional and not required.)
an optional second escutcheon (800 Figure 1) including a second outlet substantially identical to the first opening; 
a locking cap device (200 Figure 1) pivotably connected to the mounting seat and fixably mounted to the mounting seat, wherein when the locking cap device is not fixed, the locking cap device is pivotable relative to the mounting seat between a closure position closing the (“The keeper 200 may be pivotable between a rotated position (see FIG. 9), which allows a latch bolt of a door to be removed from the strike to open the door, and a home position where the keeper 200, if prevented from moving, blocks removal of the latch bolt and thus keeps the door locked. When the keeper 200 is allowed to pivot, the latch bolt can push the keeper aside, so that the door can be opened” [PP 0038].)
the electric latch control device is selectively assembled into a first mode, a second mode, or a third mode, (This limitation is satisfied by a latch device assembled in any of the three modes disclosed. In this instance Singh discloses the third mode.)
wherein when the electric latch control device is selectively assembled into the first mode, the optional first escutcheon is selected and coupled with the mounting seat and covers a portion of the first opening, and the first outlet is aligned with the first opening, 
wherein when the electric latch control device is selectively assembled into the second mode, the second escutcheon is selected and coupled with the mounting seat, 31 the second outlet is aligned with the first opening, the closure member and the stopper are selected and mounted in the first compartment, each of the closure member and the stopper blocks a portion of the first compartment, and wherein the closure member and the stopper are aligned with the second outlet of the second escutcheon;
wherein when the electric latch control device is selectively assembled into the third mode, the second escutcheon (800 Figure 1) is selected and coupled with the mounting seat (300 Figure 1), the second outlet is aligned with the first opening, the locking latch restraining (600 Figure 1) and the stopper (500 Figure 1) are selected and mounted in the first compartment, each of the stopper blocks a portion of the first compartment, wherein the locking latch restraining frame defines a locking latch hole, and wherein the locking latch restraining frame and the stopper are aligned with the second outlet, (Figure 1 shows the latch assembled in the ‘third mode’, in cooperation with a box-type latch including an anti-pick latch and deadbolt. This corresponds in function to Figure 19 of the instant specification.)
wherein when the locking cap device is not pivotable to the non-closure position, the closure member, the locking latch restraining frame, and the stopper are prevented from being detached from or mounted into the first compartment, and (Figure 1 shows that when the locking cap 200 is not pivotable, the door [not shown] is prevented from opening and the modular components cannot be mounted or detached.)
wherein when the locking cap device is pivotable to the non-closure position, the closure member, the locking latch restraining frame, and the stopper are detachable from or mounted into the first compartment. (Figure 1 shows that when the locking cap 200 is pivotable, the door [not shown] can be moved and escutcheon 800 can be removed. Figure 2 shows that the modular components can then be mounted or detached.)

With regards to claim 6, Singh discloses the modularized electric latch control device as claimed in claim 1. 
Singh further discloses a detecting device (900 Figure 19) adjustably mounted in the first compartment, wherein the mounting seat further includes a front face (360 Figure 19) and a rear face (Opposite 360 Figure 19) spaced from the front face, wherein the mounting seat (324 Figure 18) formed on the second side and intercommunicating with the first compartment, wherein the track is located between the front face and the rear face, wherein the detecting device is movable along the track to adjust a desired location relative to the first compartment; (Figure 18 shows the detecting device 900 can move to any position on track 324.) and 
an electric locking device (242 Figure 5A), wherein the mounting seat further includes a second compartment in the rear face (240 Figure 5A), wherein the electric locking device is mounted in the second compartment and is fixedly connected to the locking cap device, and wherein the electric locking device is configured to lock the locking cap device in the closure position. (“Control over the pivoting of the keeper 200 may be provided by the solenoid 242 and the blocking element assembly 244, as is well known in the art” [PP 0040].)

With regards to claim 7, Singh discloses the modularized electric latch control device as claimed in claim 6.
Singh further discloses that the detecting device further includes: 
a supporting seat (926 Figure 19) including a pivotal end, wherein a pivotal groove is defined in the pivotal end and includes a through-hole; 
an actuation plate (930 Figure 19) includes a lug pivotably connected to the pivotal end, wherein the lug includes an abutting face, wherein the actuation plate is pivotable relative to the supporting seat between a contact position and a non-contact position; 

a closure detection member coupled to the supporting seat and contiguous to a side of the pressing member, 
wherein when the actuation plate is in the contact position, the pressing member 80 presses against the closure detection member, and 
wherein when the actuation plate is in the non-contact position, the pressing member does not press against the closure detection member. (Figure 19 shows “a latch bolt plate 930 is depressed when the door latch bolt is secured in the cavity 350, causing a cam or similar actuation device to activate a microswitch to send a signal to a remote monitoring device regarding the status of the door” [PP 0053].)

With regards to claim 8, Singh discloses the modularized electric latch control device as claimed in claim 7.
Singh further discloses that the actuation plate further includes a channel (954 Figure 20) in the abutting face, wherein the pressing member is outside of the channel when the actuation plate is in the contact position, and wherein the pressing member is in the channel when the actuation plate is in the non-contact position. (Figure 19 shows “a latch bolt plate 930 is depressed when the door latch bolt is secured in the cavity 350, causing a cam or similar actuation device to activate a microswitch to send a signal to a remote monitoring device regarding the status of the door” [PP 0053].)


Singh further discloses that the locking cap device (200 Figure 1) further includes a locking cap having an inner side (200 Figure 7) pivotably connected to the mounting seat (Figure 1 shows the locking cap 200 pivots about the shaft 210), wherein the locking cap further including a first coupling portion formed on the inner side and extending into the second compartment, wherein the locking cap further includes a second coupling portion spaced from the first coupling portion and located in the second compartment, wherein the electric locking device (242 Figure 5A) further includes:
a bracket including an engaging wall having an engaging slot, wherein the engaging slot has a first end and a second end, wherein the seat includes an engaging portion between the first compartment and the second compartment, wherein the bracket is selectively engaged with the engaging portion in a first position or a second position, wherein in the first position, the first end of the engaging slot of the bracket is coupled with the engaging portion, and wherein in the second position, the second end of the engaging slot of the bracket is coupled with the engaging portion;
a driving member fixed on the bracket; and 
a locking member coupled to and jointly movable with the driving member, wherein the locking member includes an insertion groove corresponding to the first coupling portion, wherein. the driving member moves the locking member to an extended position or an extended position, (Singh disclose the electric locking device in which “Control over the pivoting of the keeper 200 may be provided by the solenoid 242 and the blocking element assembly 244, as is well known in the art. . . For the door to be locked, i.e. for the keeper 200 to be prevented from pivoting, the keeper 200 has at least one and preferably several abutments 240 that are opposed by the blocking element assembly 244. For the door to be able to open freely, i.e. for the keeper 200 to be allowed to pivot, the abutments 240 are not opposed by the blocking element assembly 244 so that the keeper 200 may freely rotate about one or more pivot pins 210. In a fail-secure mode, as shown in FIG. 5A, for example, the blocking element assembly 244 is actuated by the solenoid to move out of engagement with the abutments 240 (i.e., the abutments 240 do block in a power-off mode so the door is locked) and/or in a fail-safe mode, as shown in FIG. 5B, the blocking element assembly 244 is actuated by the solenoid 242 to block the abutments 240 (i.e., the abutments do not block in a power-off mode so the door is unlocked). In either case, when the solenoid is energized, the blocking element assembly 244 will be actuated to allow or deny the pivoting motion of the keeper 200.” [PP 0040]).
wherein when the bracket is in the first position and the locking member is in the extended position, the insertion groove of the locking member is coupled with the first coupling portion, the locking cap device is locked and is prevented from pivoting from the closure position to the non-closure position, 
wherein when the bracket is in the first position and the locking member is in the retracted position, the locking member is located between the first coupling portion and the second coupling portion, the locking cap device is unlocked and is pivotable from the closure position to the non-closure position, 

wherein when the bracket is in the second position and the locking member is in the retracted position, the insertion groove of the locking member is coupled with the second coupling portion, the locking cap device is locked and is prevented from pivoting from the closure position to the non-closure position. (Figures 5 and 6 show “the bottom plate 340 may be formed with solenoid locator holes 344 to mate with corresponding locating posts on the solenoid frame in order to selectively position the solenoid 242 and/or the blocking element assembly 244. In this manner, selection of the appropriate bottom plate 340 positions the locator holes 344 so that the solenoid 242 and blocking assembly 244 are positioned to enable the strike assembly 100 to function in one of a fail-secure mode or a fail-safe mode.” [PP 0041].) 

With regards to claim 12, Singh discloses a modularized electric latch control device comprising: 
a mounting seat (300 Figure 1) including a first compartment having a first opening (325 Figure 9) and a second opening (250 Figure 9); 
an optional closure member; (700 Figure 16)
an optional locking latch restraining frame; (600 Figure 14)
an optional stopper; (500 Figure 12)
(This limitation is optional and not required.)
an optional second escutcheon (800 Figure 1) including a second outlet substantially identical to the first opening; 
a locking cap device (200 Figure 1) pivotably connected to the mounting seat and fixably mounted to the mounting seat, wherein when the locking cap device is not fixed, the locking cap device is pivotable relative to the mounting seat between a closure position closing the second opening and a non-closure position not closing the second opening, and wherein when the locking cap device is fixed, the locking cap device is not pivotable from the closure position to the non-closure position; (“The keeper 200 may be pivotable between a rotated position (see FIG. 9), which allows a latch bolt of a door to be removed from the strike to open the door, and a home position where the keeper 200, if prevented from moving, blocks removal of the latch bolt and thus keeps the door locked. When the keeper 200 is allowed to pivot, the latch bolt can push the keeper aside, so that the door can be opened” [PP 0038].)
an optional cylindrical latch device having a latch; (This limitation is optional and not required.)
an optional first box latch device including a first latch and a first anti-pick latch operatively connected to the first latch, wherein the first latch is retractable when the first anti-pick latch is in an extended position, and wherein the first latch is not retractable when the first anti-pick latch is in a retracted position; (This limitation is optional and not required.)
an optional second box latch device including a second latch and a second anti-pick latch operatively connected to the second latch, wherein the second is retractable when the second (Figure 1 shows that “the strike cavity 350 may receive the locking feature(s) of the lock set, such as the latch bolt, dead bolt and/or guard bolt” [PP 0045]. These features constitute the second box type latch.)
the electric latch control device is selectively assembled into a first mode, a second mode, or a third mode to couple with the cylindrical latch device, the first box type latch device, or the second box type latch device, (This limitation is satisfied by a latch device assembled in any of the three modes disclosed. In this instance Singh discloses the third mode.)
wherein when the electric latch control device is selectively assembled into the first mode, the optional first escutcheon is selected and coupled with the mounting seat and covers a portion of the first opening, and the first outlet is aligned with the first opening, wherein the first compartment receives the latch of the cylindrical latch device, wherein the latch of the cylindrical latch device is prevented from disengaging from the first compartment when the locking cap device is locked, wherein when the locking cap device is unlocked, the locking cap device is actuatable by the latch of the cylindrical latch device to pivot from the closure position to the non-closure position to thereby disengage from the first compartment, 
wherein when the electric latch control device is selectively assembled into the second mode, the second escutcheon is selected and coupled with the mounting seat, the second outlet is aligned with the first opening, the closure member and the optional stopper are selected and mounted in the first compartment, each of the closure member and the stopper blocks a portion of the first compartment, wherein the closure member 39 and the stopper are aligned with the second outlet of the second escutcheon, wherein the first compartment 
wherein when the electric latch control device is selectively assembled into the third mode, the second escutcheon (800 Figure 1) is selected and coupled with the mounting seat (300 Figure 1), the second outlet is aligned with the first opening, the locking latch restraining frame (600 Figure 1) and the stopper (500 Figure 1) are selected and mounted in the first compartment, each of the locking latch restraining frame and the stopper blocks a portion of the first compartment, wherein the locking latch restraining frame defines a locking latch hole, wherein the locking latch restraining frame and the stopper are aligned with the second outlet of the second escutcheon, wherein the first compartment receives the second latch of the second box type latch device, wherein the stopper is configured to press and retract the second anti-pick latch, wherein the locking latch hole of the locking latch restraining frame is configured to receive the locking latch of the second box type latch device, wherein the second latch of the second box type latch device is prevented from disengaging from the first compartment when the locking cap device is locked, wherein the second latch of the second box type latch device is prevented from disengaging from the first compartment when the locking cap device is unlocked and the locking latch of the second box type latch device is received in the locking latch hole of the locking latch restraining frame, and wherein when the (Figure 1 shows the latch assembled in the ‘third mode’, in cooperation with a box-type latch including an anti-pick latch and deadbolt. This corresponds in function to Figure 19 of the instant specification.)
wherein when the locking cap device is not pivotable to the non-closure position, the closure member, the locking latch restraining frame, and the stopper are prevented from being detached from or mounted into the first compartment, and (Figure 1 shows that when the locking cap 200 is not pivotable, the door [not shown] is prevented from opening and the modular components cannot be mounted or detached.)
wherein when the locking cap device is pivotable to the non-closure position, the closure member, the locking latch restraining frame, and the stopper are detachable from or mounted into the first compartment. (Figure 1 shows that when the locking cap 200 is pivotable, the door [not shown] can be moved and escutcheon 800 can be removed. Figure 2 shows that the modular components can then be mounted or detached.)

With regards to claim 15, Singh discloses the modularized electric latch control device as claimed in claim 12,
wherein the detecting device includes: 
(926 Figure 19) including a pivotal end, wherein a pivotal groove is defined in the pivotal end and includes a through-hole; 
an actuation plate (930 Figure 19) includes a lug pivotably connected to the pivotal end, wherein the lug includes an abutting face, wherein the actuation plate is pivotable relative to the supporting seat between a contact position and a non-contact position; 
a pressing member movably received in the through-hole and abutting the abutting face of the actuation plate; and 
a closure detection member coupled to the supporting seat and contiguous to a side of the pressing member; 
wherein when one of the latch of the cylindrical latch device, the first latch of the first box type latch device, and the second latch of the second box type latch device is located in the first compartment and when the actuation plate is in the contact position, the pressing member presses against the closure detection member, and 
wherein when one of the latch of the cylindrical latch device, the first latch of the first box type latch device, and the second latch of the second box type latch device is located in the first compartment and when the actuation plate is in the non-contact position, the pressing member does not contact the closure detection member. (Figure 19 shows “a latch bolt plate 930 is depressed when the door latch bolt is secured in the cavity 350, causing a cam or similar actuation device to activate a microswitch to send a signal to a remote monitoring device regarding the status of the door” [PP 0053].)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20130088023 A1) in view of Chang (US 20170009487 A1).

With regards to claim 2, Singh discloses the modularized electric latch control device as claimed in claim 1,
wherein the mounting seat (300 Figure 1) further includes a track (380 Figure 12), wherein the closure member includes an outer wall, a sidewall, and an assembling wall, (700 Figure 16) wherein the outer wall extends between the sidewall and the assembling wall. 
Singh does not disclose that the sidewall includes a through-hole.
However, Chang discloses a similar modular latch device in which the sidewall (Chang discloses modular components comparable to those of Singh, except that the components of Chang use a hole and screw mounting style. This alternate mounting style can be used for any component of Singh in place of the teeth and track style.) includes a through-hole, (12 Figure 3) wherein the assembling hole includes an assembling hole aligned with the through-hole (33 Figure 4), wherein when the closure member (700 Figure 16 of Singh, with mounting holes of 33 Figure 3 of Chang) is selected and mounted, the sidewall of the closure member faces the locking cap device, the assembling hole is aligned with the track, (12 Figure 3) wherein when the locking cap device (48 Figure 3) is in the non-closure position, the sidewall of the closure member is exposed to permit a screw (35 Figure 3) to extend through the through-hole of the closure member, the assembling hole, and the track, (When the locking cap device is pivoted open these aligned holes are exposed and a screw may pass through.)
wherein a first nut is optionally coupled with the screw to fix the closure member in the first compartment, wherein the screw is detachable from the first nut to permit detachment of the closure member from the first compartment. (This optional first nut is not required.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch disclosed by Singh by replacing the mounting track and teeth with the mounting slot, holes, and screws disclosed by Chang.  One of ordinary skill in the art would have been motivated to make this substitution to increase the adjustability of the modular components. 

With regards to claim 3, Singh discloses the modularized electric latch control device as claimed in claim 1, wherein the mounting seat (300 Figure 1) further includes a track (380 Figure 12), wherein the locking latch restraining frame (600 Figure 14) includes an end wall and a mounting wall. 

However, Chang discloses a similar modular latch device in which the mounting wall includes a mounting hole (12 Figure 3) aligned with the through-hole (33 Figure 4), wherein when the locking latch restraining frame (33 Figure 3) is selected and mounted, the end wall of the locking latch restraining frame faces the locking cap device (48 Figure 3), and the mounting hole is aligned with the track (12 Figure 3), wherein when the locking cap device is in the non-closure position, the end wall of the locking latch restraining frame is exposed to permit a screw (35 Figure 3) to extend through the through-hole of the locking latch restraining frame, the mounting hole, and the track, (When the locking cap device is pivoted open these holes are aligned and a screw may pass through.)
wherein a first nut is optionally coupled with the screw to fix the locking latch restraining frame in the first compartment, wherein the screw is detachable from the first nut to permit detachment of the locking latch restraining frame from the first compartment. (This optional first nut is not required.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch disclosed by Singh by replacing the mounting track and teeth with the mounting slot, holes, and screws disclosed by Chang.  One of ordinary skill in the art would have been motivated to make this substitution to increase the adjustability of the modular components. 

With regards to claim 4, Singh in view of Chang discloses the modularized electric latch control device as claimed in claim 3, 

Chang further discloses that the track (12 Figure 3) includes a receiving portion contiguous to a side of the mounting seat and spaced from the first compartment, wherein the track further includes a through portion extending between the receiving portion and the first compartment, wherein the through portion is smaller than the receiving portion, (Figure 3 shows that the slot 12 has a receiving portion capable of holding the head of screw 35 and a through portion that permits passage of the shank of screw 35.) and wherein the first nut (The first nut of Chang is integral to closure member or lock latch restraining frame. As held by In re Dulberg, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make these components separable in order to increase the modularity of the assembly.) is received in the receiving portion of the track. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch disclosed by Singh by replacing the mounting track and teeth with the mounting slot, holes, and screws disclosed by Chang.  One of ordinary skill in the art would have been motivated to make this substitution to increase the adjustability of the modular components. 

With regards to claim 5, Singh discloses the modularized electric latch control device as claimed in claim 1. 
Singh further discloses that the stopper (500 Figure 12) further includes an assembling end (510 Figure 12), wherein the assembling end includes a protrusion (512 Figure 12) configured to be received in the through portion of the track (380 Figure 12), 

Chang further discloses that when the locking cap device (48 Figure 3) is in the non-closure position, the assembling end of the stopper (40 Figure 3) is exposed to permit a screw (43 Figure 3) to extend through the assembling end of the stopper (41 Figure 4 shows the through hole) and the track (12 Figure 4), 
wherein a second nut is optionally coupled with the screw to fix the stopper in the first compartment, wherein the screw is detachable from the second nut to permit detachment of the stopper from the first compartment. (This second nut is optional and not required.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch disclosed by Singh by replacing the mounting track and teeth with the mounting slot, holes, and screws disclosed by Chang.  One of ordinary skill in the art would have been motivated to make this substitution to increase the adjustability of the modular components. 

With regards to claim 13, Singh discloses the modularized electric latch control device as-claimed in claim 12, 
wherein the mounting seat (300 Figure 1) further includes a track (380 Figure 12), wherein the locking latch restraining frame (600 Figure 14) includes an end wall and a mounting wall.
Singh does not disclose that the end wall includes a through-hole. 
 However, Chang discloses a similar modular latch device in which the mounting wall includes a mounting hole  (12 Figure 3) aligned with the through-hole (33 Figure 4), wherein (33 Figure 3) is selected and mounted, the end wall of the locking latch restraining frame faces the locking cap device (48 Figure 3), and the mounting hole is aligned with the track (12 Figure 3), wherein when the locking cap device is in the non-closure position, the end wall of the locking latch restraining frame is exposed to permit a screw (35 Figure 3) to extend through the through-hole of the locking latch restraining frame, the mounting hole, and the track, (When the locking cap device is pivoted open these holes are aligned and a screw may pass through.)
wherein a first nut is optionally coupled with the screw to fix the locking latch restraining frame in the first compartment, wherein the screw is detachable from the first nut to permit detachment of the locking latch restraining frame from the first compartment. (This optional first nut is not required.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch disclosed by Singh by replacing the mounting track and teeth with the mounting slot, holes, and screws disclosed by Chang.  One of ordinary skill in the art would have been motivated to make this substitution to increase the adjustability of the modular components. 

With regards to claim 14, Singh in view of Chang discloses the modularized electric latch control device as claimed in claim 13.
Singh does not disclose the additional limitations.
Chang further discloses that the track (12 Figure 3) includes a receiving portion contiguous to a side of the mounting seat and spaced from the first compartment, wherein the (Figure 3 shows that the slot 12 has a receiving portion capable of holding the head of screw 35 and a through portion that permits passage of the shank of screw 35.) and wherein the first nut (The first nut of Chang is integral to closure member or lock latch restraining frame. As held by In re Dulberg, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make these components separable in order to increase the modularity of the assembly.) is received in the receiving portion of the track.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch disclosed by Singh by replacing the mounting track and teeth with the mounting slot, holes, and screws disclosed by Chang.  One of ordinary skill in the art would have been motivated to make this substitution to increase the adjustability of the modular components. 

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20130088023 A1).

With regards to claim 10, Singh discloses the modularized electric latch control device as claimed in claim 1. 
Singh further discloses that the locking cap device (200 Figure 1) further includes:
(350 Figure 4), wherein the inner face faces the first compartment when the locking cap is in the closure position (Figure 4); 
a guiding plate (260 Figure 8) detachably (It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the locking cap and guiding plate, since In re Larson held that forming in one piece an article which has formerly been formed in two pieces and put together involves only ordinary skill in the art.) mounted to the inner face of the locking cap, wherein the guiding plate includes a first face and a second face, wherein the guiding plate further includes a guiding groove (250 Figure 8) extending from the first face through the second face, and wherein the second face of the guiding plate faces the inner face of the locking cap;
a connecting member (410 Figure 8); 
a second screw (430 Figure 9) extending from the second face through the guiding slot of the guiding plate and threadedly engaged with the connecting member to detachably mount the connecting member to the first face of the guiding plate; 
an optional first lining member; (400 Figure 7)
an optional second lining member, wherein the first lining member has a thickness larger than a thickness of the second lining member; and 
an optional screw, (These optional components are not required.)
wherein the connecting member is selectively and detachably coupled with a selected one of the first lining member and the second lining member by extending the screw through (Figure 7 shows screws that couple the lining member 400 to the connecting member 410.)

With regards to claim 11, Singh teaches the modularized electric latch control device as claimed in claim 10.
Singh further discloses that the guiding groove (250 Figure 8) of the guiding plate (260 Figure 8) includes an enlarged portion (The trapezoidal profile of the groove 250 has an enlarged base.) extending from the second face towards but spaced from the first face and a positioning portion extending between the enlarged portion and the first face, wherein the positioning portion includes a surface having a plurality of protrusions and a plurality of recesses, with the protrusions and the recesses alternately disposed, wherein the connecting member (410 Figure 8) further includes an engaging block having a shape corresponding to the positioning portion, wherein the engaging block of the connecting member is coupled to a selected position on the positioning portion of the guiding groove, and wherein the second screw has a head received in the enlarged portion of the guiding plate. (Singh discloses these components integrally formed. As held by In re Dulberg, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make these components separable in order to increase the modularity of the assembly.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8366160 B2: An electric strike assembly with the same common locking assembly.
US 10781611 B2: An electric strike assembly with the same common locking assembly.
US 20170292290 A1: A similar electric strike assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday-Friday, 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 571-270-1477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675